DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021, has been entered.
	Pursuant to the RCE, claims 1-20 are pending in the application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,593,164 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. US 10,593,164 B2 disclose, teach, and suggest all the limitations of claims 1-20 of the instant application.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,861,294 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent .

6.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/815,671 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Application No. 16/815,671 disclose, teach, and suggest all the limitations of claims 1-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/815,786 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of Application No. 16/815,786 disclose, teach, and suggest all the limitations of claims 1-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0029241 A1) in view of Dashevsky et al. (US 10,561,863 B1).
	Regarding claim 1, Miller discloses:
a device ([0031]) comprising:

a processor ([0046]; FIG. 2A:  212); and 

a non-transitory memory storing computer program instructions, wherein the non-transitory memory and the computer program instructions are configured, with the processor ([0016], [0046], [0048], [0050]), to:

receive monitoring data associated with a plurality of electronic monitors carried by one or more workers in a work environment ([0042], [0066], [0077]), 

wherein the plurality of electronic monitors comprises a first electronic monitor and a second electronic monitor carried by a worker of said one or more workers in the work environment ([0031], [0041], [0046]; FIG. 2A:  210); and

one or more definitions of associations between the plurality of electronic monitors and the one or more workers ([0060], [0067], [0074], [0084], [0089], [0098]). 

	Miller does not explicitly disclose:

determine, based at least upon the monitoring data associated with the first electronic monitor, the monitoring data associated with the second electronic monitor, and one or more definitions of associations between the plurality of electronic monitors and the one or more workers, a safety status of the worker.

	Dashevsky, in the same field of worker monitoring systems (col. 1, lines 30-41), teaches a monitoring apparatus worn by first responders such as firemen, rescue personnel, and others who wear breathing mask apparatuses, wherein the system conveniently acquires physiological metrics and biometric data of a subject that will mitigate the risks and hazards associated with for example low-oxygen and contaminated air environments (col. 13, lines 42-55), wherein the system employs multiple sensors (col. 14, lines 5-31), and wherein a processor, applying an algorithm, takes the sensor measured values and calculates a number of additional metrics, combines and correlates those signals and the measured values, produces calculated biometric data that represents the subject's health status, and then determines based on the resultant biometric data, whether the subject is experiencing, or is about to experience, a dangerous condition (col. 54, line 45-59) for the benefit that in event of an identified or predicted dangerous condition, the processor sends out a warning or alert to send help to the subject (col. 54, lines 59-63).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Dashevsky with the device of Miller because that would have enabled the device, in event of an identified or predicted dangerous condition, to send out a warning or alert to send help to the worker.
Regarding claim 2, Miller discloses that the first electronic monitor is different from the second electronic monitor, and wherein each of the first and second electronic monitor is configured to transmit different monitoring data.  ([0041], [0048], [0049])
Regarding claim 3, Miller discloses that the first electronic monitor is one of a bio-harness, a self- location device, a gyroscope, or an accelerometer.  ([0041], [0048], [0049])
Regarding claim 4, Miller discloses that the second electronic monitor is one of a gas detector, a dust detector, a radiation detector, a temperature sensor, a humidity sensor, a self-contained breathing apparatus (SCBA), a bio-harness, a biometer, a gyroscope, or an accelerometer.  ([0041], [0048], [0049])
Regarding claim 5, Miller discloses that the processor is further configured to cause a display device to present one or more of an alarm indication, a fault indication, or an issue indication.  ([0073], [0090], [0091], [0096]; FIG. 4A:  414; FIG. 4B:  430; FIG. 8:  724)
Regarding claim 8, Miller discloses that the first electronic monitor is configured to determine vital signs of the worker.  ([0066], [0101]; FIG. 12; FIG. 13)
Regarding claim 9, Miller discloses that the vital signs comprise at least one of: a respiration rate, a heart rate, or a temperature.  ([0066], [0101]; FIG. 12; FIG. 13)
Regarding claim 10, Miller discloses that determining the safety status of the worker further comprises determining the safety status of the worker over a period of time by interpreting monitoring data received from at least one of the first electronic monitor and the second electronic monitor over said period of time.  ([0032], [0066], [0098], [0101], [0102], [0105])
Regarding claim 11, Miller discloses that the monitoring data received from said at least one of the first electronic monitor and the second electronic monitor over said period of time is utilized to provide trending information over said period of time.  ([0100], [0101], [0102]; FIG. 11; FIG. 12; FIG. 13)
Regarding claim 12, Miller discloses:
a worker monitoring system ([0014], [0041], [0042], [0066]; FIG. 2A:  112; FIG. 4A:  116), comprising: 

a processor ([0072]; FIG. 4A:  412); 

a data store ([0067], [0074]; FIG. 4A:  420);
a non-transitory memory ([0016], [0067], [0074]; FIG. 4A:  420); and 

an application stored in the non-transitory memory that, when executed by the processor ([0042], [0048], [0066], [0067]; FIG. 4B:  116), causes: 

receiving, via a wireless communication link, monitoring data from a plurality of electronic monitors carried by one or more workers ([0031], [0041], [0042], [0048], [0049], [0061], [0062], [0066], [0077]); 

Miller does not explicitly disclose interpreting said monitoring data from a first electronic monitor of the plurality of electronic monitors based upon said monitoring data from a second electronic monitor of the plurality of electronic monitors, but Miller does disclose an inertial module, worn on the subject’s ankle, that interprets monitoring data from a first electronic monitor of the plurality of electronic monitors based upon monitoring data from a second electronic monitor of the plurality of electronic monitors  ([0052], [0054], [0055], [0059]; FIG. 5), so this limitation constitutes a rearrangement of steps and a rearrangement of parts of Miller’s invention, and rearrangement of steps and rearrangement of parts are not novel; in particular, one or ordinary skill in the art at the time of the effective filing date of the application would have recognized that by transmitting raw data from the inertial module to the monitoring station and processing the raw data at the monitoring station, the inertial module would have a much smaller processing load, which would enable the inertial module to be made smaller, lighter, and more energy efficient, all desirable in a body-worn device;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Miller in the foregoing manner because that would have enabled the system to make the body-worn device smaller, lighter, and more energy efficient;

wherein the first and second electronic monitors are determined to be associated with a worker of said one or more workers based upon one or more definitions stored in said data store ([0060], [0067], [0074], [0084], [0089], [0098]). 

	Miller does not explicitly disclose:

wherein said monitoring data from the first electronic monitor comprises sensed biometric data associated with the worker;

wherein said monitoring data from the second electronic monitor comprises sensed environmental data; and
based on the interpretation of the sensed biometric data based on the sensed environmental data from the second electronic monitor, determining a safety status of the worker.

Dashevsky, in the same field of worker monitoring systems (col. 1, lines 30-41), teaches a monitoring apparatus worn by first responders such as firemen, rescue personnel, and others who wear breathing mask apparatuses, wherein the system conveniently acquires physiological metrics and biometric data of a subject that will mitigate the risks and hazards associated with, for example, low-oxygen and contaminated air environments, wherein the system acquires environmental data (col. 7, lines 63-67; col. 13, lines 42-55; col. 14, lines 17-22; col. 20, lines 40-48; col. 22, line 43 – col. 24, line 8), wherein the system employs multiple sensors (col. 14, lines 5-31), and wherein a processor, applying an algorithm, takes the sensor measured values and calculates a number of additional metrics, combines and correlates those signals and the measured values, produces calculated biometric data that represents the subject's health status, and then determines based on the resultant biometric data, whether the subject is experiencing, or is about to experience, a dangerous condition (col. 49, lines 32-52; col. 54, line 45-59) for the benefit that in event of an identified or predicted dangerous condition, the processor sends out a warning or alert to send help to the subject (col. 54, lines 59-63).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Dashevsky with the system of Miller because that would have enabled the system, in event of an identified or predicted dangerous condition, to send out a warning or alert to send help to the worker.
Regarding claim 13, Miller discloses that the first electronic monitor is one of a bio-harness, a self- location device, a gyroscope, or an accelerometer.  ([0041], [0048], [0049])
Regarding claim 14, Miller does not disclose that the second electronic monitor is one of a gas detector, a dust detector, a radiation detector, a temperature sensor, a humidity sensor, or a self-contained breathing apparatus (SCBA).
Dashevsky further teaches that the second electronic monitor is one of a gas detector, a dust detector, a radiation detector, a temperature sensor, a humidity sensor, or a self-contained breathing apparatus (SCBA).  (col. 6, lines 62-67; col. 9, lines 34-65; col. 14, lines 5-31; col. 20, lines 40-43, 62-65)
Regarding claim 15, Miller discloses that the processor is further configured to cause a display device to present one or more of an alarm indication, a fault indication, or an issue indication.  ([0073], [0090], [0091], [0096]; FIG. 4A:  414; FIG. 4B:  430; FIG. 8:  724) 
Regarding claim 16, Miller does not explicitly disclose that the processor is further configured, in an instance in which said safety status of the worker is one of a man-down status, a data-range error status, a high-gas exposure status, or an unresponsive status, to cause the display device to present one or more of said alarm indication, said fault indication, or said issue indication, but Miller does disclose that the processor is configured to detect when the worker has fallen ([0031], [0033], [0057], [0083], [0106]), and Miller does disclose that the display device presents one or more of said alarm indication, said fault indication, or said issue indication ([0096], [0097]) in order to instruct someone to enter a building and assist the person who is subject to the alarm condition ([0096], [0097]), which suggests that in the system of Miller, the processor is further configured, in an instance in which said safety status of the worker is one of a man-down status, a data-range error status, a high-gas exposure status, or an unresponsive status, to cause the display device to present one or more of said alarm indication, said fault indication, or said issue indication for the benefit of enabling the system to instruct someone to enter a building and assist a person who has fallen.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Miller in the foregoing manner because that would have enabled the system to instruct someone to enter a building and assist a person who has fallen.
Regarding claim 17, Miller discloses: 
a worker monitoring system ([0014], [0041], [0042], [0066]; FIG. 2A:  112; FIG. 4A:  116), comprising:

a plurality of electronic monitors ([0041], [0048], [0049]); and 

a monitoring station ([0042]; FIG. 4A:  116), wherein the monitoring station comprises 

a processor ([0072]; FIG. 4A:  412),

a data store ([0074]:  FIG. 4A:  420), 

a non-transitory memory ([0016], [0074]; FIG. 4A:  420, 426), and 

an application stored in the non-transitory memory that, when executed by the processor ([0074]; FIG. 4A:  426), causes: 

receiving, at the monitoring station, via one or more wireless communication links, monitoring data from one or more of the plurality of electronic monitors ([0044], [0061], [0068], [0074], [0088]); 

identifying, based on one or more definitions of associations between the plurality of electronic monitors and a plurality of workers ([0060], [0067], [0074], [0084], [0089], [0098]), 

a first electronic monitor associated with a worker of said plurality of workers and a second electronic monitor associated with the worker of said plurality of workers  ([0041], [0048], [0049]), 

wherein said one or more definitions are stored at said data store ([0060], [0067], [0074], [0084], [0089], [0098]), and 

wherein the first electronic monitor is a type that is different from that of the second electronic monitor ([0041], [0048], [0049]); 

Miller does not explicitly disclose a monitoring station that interprets a first subset of the monitoring data associated with the first electronic monitor based upon a second subset of the monitoring data associated with the second electronic monitor, but Miller does disclose an inertial module, worn on the subject’s ankle, that interprets a first subset of the monitoring data associated with the first electronic monitor based upon a second subset of the monitoring data associated with the second electronic monitor ([0052], [0054], [0055], [0059]; FIG. 5), so this limitation constitutes a rearrangement of steps and a rearrangement of parts of Miller’s invention, and rearrangement of steps and rearrangement of parts are not novel; in particular, one or ordinary skill in the art at the time of the effective filing date of the application would have recognized that by transmitting raw data from the inertial module to the monitoring station and processing the raw data at the monitoring station, the inertial module would have a much smaller processing load, which would enable the inertial module to be made smaller, lighter, and more energy efficient, all desirable in a body-worn device;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Miller in the foregoing manner because that would have enabled the system to make the body-worn device smaller, lighter, and more energy efficient.

	Miller does not disclose:

wherein the first subset of the monitoring data comprises sensed biometric data associated with the worker and the second subset of the monitoring data comprises sensed environmental data; and 

determining, based on the interpretation of the sensed biometric data based on the sensed environmental data from the second electronic monitor, a safety status of the worker.

Dashevsky, in the same field of worker monitoring systems (col. 1, lines 30-41), teaches a monitoring apparatus worn by first responders such as firemen, rescue personnel, and others who wear breathing mask apparatuses, wherein the system conveniently acquires physiological metrics and biometric data of a subject that will mitigate the risks and hazards associated with, for example, low-oxygen and contaminated air environments, wherein the system acquires environmental data (col. 7, lines 63-67; col. 13, lines 42-55; col. 14, lines 17-22; col. 20, lines 40-48; col. 22, line 43 – col. 24, line 8), wherein the system employs multiple sensors (col. 14, lines 5-31), and wherein a processor, applying an algorithm, takes the sensor measured values and calculates a number of additional metrics, combines and correlates those signals and the measured values, produces calculated biometric data that represents the subject's health status, and then determines based on the resultant biometric data, whether the subject is experiencing, or is about to experience, a dangerous condition (col. 49, lines 32-52; col. 54, line 45-59) for the benefit that in event of an identified or predicted dangerous condition, the processor sends out a warning or alert to send help to the subject (col. 54, lines 59-63).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Dashevsky with the system of Miller because that would have enabled the system, in event of an identified or predicted dangerous condition, to send out a warning or alert to send help to the worker.
Regarding claim 18, Miller discloses that the first electronic monitor is one of a bio-harness, a self- location device, a gyroscope, or an accelerometer.  ([0041], [0048], [0049])
Regarding claim 19, Miller does not disclose that the second electronic monitor is one of a gas detector, a dust detector, a radiation detector, a temperature sensor, a humidity sensor, or a self-contained breathing apparatus (SCBA).
Dashevsky further teaches that the second electronic monitor is one of a gas detector, a dust detector, a radiation detector, a temperature sensor, a humidity sensor, or a self-contained breathing apparatus (SCBA).  (col. 6, lines 62-67; col. 9, lines 34-65; col. 14, lines 5-31; col. 20, lines 40-43, 62-65)
Regarding claim 20, Miller does not explicitly disclose that the processor is further configured, in an instance in which said safety status of the worker is one of a man-down status, a data-range error status, a high-gas exposure status, or an unresponsive status, to cause a display device to present one or more of an alarm indication, a fault indication, or an issue indication, but Miller does disclose that the processor is configured to detect when the worker has fallen ([0031], [0033], [0057], [0083], [0106]), and Miller does disclose that the display device presents one or more of said alarm indication, said fault indication, or said issue indication ([0096], [0097]) in order to instruct someone to enter a building and assist the person who is subject to the alarm condition ([0096], [0097]), which suggests that in the system of Miller, the processor is further configured, in an instance in which said safety status of the worker is one of a man-down status, a data-range error status, a high-gas exposure status, or an unresponsive status, to cause the display device to present one or more of said alarm indication, said fault indication, or said issue indication for the benefit of enabling the system to instruct someone to enter a building and assist a person who has fallen.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Miller in the foregoing manner because that would have enabled the system to instruct someone to enter a building and assist a person who has fallen.


10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and Dashevsky further in view of McCleary et al. (US 2016/0292988 A1).
Regarding claim 6, Miller discloses that the first electronic monitor comprises a gyroscope configured to indicate a man down situation.  ([0031], [0041], [0049], [0057])
The above combination does not explicitly disclose:
the second electronic monitor comprises a gas sensor, and 

wherein said determination of the safety status of the worker comprises interpretation of the man down situation from the gyroscope monitor by analysis of information from the gas sensor.

McCleary, in the same field of systems for monitoring worker safety ((0012], [0013]), teaches utilizing a wearable system to detect various hazards and notify one or more communication devices accordingly ([0012]), wherein a second electronic monitor comprises a gas sensor, and wherein determination of the safety status of the worker comprises interpretation of the man down situation from the gyroscope monitor by analysis of information from the gas sensor ((0035], [0044], [0047], [0049], [0050], [0056], [0059]; FIG. 5A; FIG. 5B; FIG. 6: 140, 146) for the benefit of determining whether the gas information is illustrative of a worker who has experienced toxic gas poisoning and fallen ([0047]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of McCleary with the system of the above combination because that would have enabled the system to determine whether gas information is illustrative of a worker who has experienced toxic gas poisoning and fallen.


11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and Dashevsky further in view of Rissanen (EP 2 720 210 Al).
	Regarding claim 7, Miller discloses determining the worker to be in a man-down situation.  ([0031], [0041], [0049], [0057])
	The above combination does not disclose that the non-transitory memory and the computer program instructions are configured, with the processor, to:
automatically provide instructions for assistance personnel to be dispatched to a location of the worker,

wherein the location of the worker is determined from information sent to the device from a self-location monitor associated with the worker.

Rissanen, in the same field of systems for monitoring worker safety, teaches a workspace- monitoring system and a method for automatic surveillance of persons working in a safety-critical workspace ([0001]), wherein the system automatically dispatches assistance personnel to care for the worker based on an alarm indication ([0009], [0017]); wherein the application automatically dispatches assistance personnel to a location determined from information sent via the wireless communication link by a self-location monitor associated with the worker ([0019]) for the benefit of better coordinating rescue operations ([0019]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Rissanen with the system of the above combination because that would have enabled the system to better coordinate rescue operations.



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689